Dear Mr. Kapp:
This office is in receipt of you recent opinion request wherein you asked the following question: whether LSA-R.S. 14:139.1C seems to allow an exception for ongoing projects such as the completion and operation of an 80-bed work release facility.
LSA-R.S. 14:139.1: Political payroll padding by sheriff; sale of assets of sheriff office prohibited.
Part C states in relevant part:
  The provisions of this Section shall not apply when the increases or decreases are necessitated by flood, invasion by common enemy, or other public emergency. In addition, the provisions of this Section shall not apply to any increase based upon the utilization of additional revenue from a tax district election or to an increase necessitated by the completion of a new or expansion of an existing prison facility.
According to LSA-R.S. 14:139.1, the legislature's intent as stated in Senate Concurrent Resolution No. 164 of the 1995 Regular Session provides:
  Therefore, be it resolved by the legislature of Louisiana be expressed by means of this Resolution and that the actions of a sheriff in the opening of new jails or jail expansions upon completion, should not be construed as an offense under R.S. 14:139.1.
It is the opinion of the Attorney General that LSA-R.S. 14:139.1C is an exception for the project outlined above. Therefore, the indebtedness incurred for construction and the expenses for operation of an 80-bed work release facility will not be a violation of LSA-R.S. 14:139.1.
Sincerely yours,
                                   ____________________________________ PAUL R. KNIGHT ASSISTANT ATTORNEY GENERAL
PRK/et/jy
Date Received:
Date Released:  October 14, 2003